Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 28, 2020

                                      No. 04-20-00383-CV


                    IN THE INTEREST OF L.S. AND W.S., CHILDREN,


                  From the 38th Judicial District Court, Uvalde County, Texas
                             Trial Court No. 2018-10-32406-CV
                     Honorable Camile Glasscock Dubose, Judge Presiding


                                         ORDER

        Appellee’s brief is currently due December 28, 2020. On December 22, 2020, appellee
filed a motion requesting an extension of time to file the brief until February 8, 2021, for a total
extension of 42 days. After consideration, we GRANT the motion and ORDER appellee to file
her brief by February 8, 2021.



                                                     _________________________________
                                                     Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of December, 2020.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court